—In a matrimonial action in which the plaintiff wife has been granted a judgment of divorce that incorporated, but did not merge, a stipulation of the parties with respect, inter alia, to the payment of child support and alimony, the defendant husband appeals from an order of the Supreme Court, Richmond County (Felig, J.), dated October 30, 1984, which denied, without a hearing, his motion to modify the judgment by reducing and limiting the alimony and child support provisions thereof.
Order affirmed, without costs or disbursements.
Defendant has failed to set forth sufficient facts to justify the granting of any relief. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.